Exhibit 10.1


CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is dated as of September 16, 2016,
by and between Methode Electronics, Inc., a Delaware corporation (the
“Company”), and Douglas A. Koman (the “Consultant”).
WHEREAS, the Consultant is the former Chief Financial Officer of the Company and
has retired from the Company as of September 15, 2016; and
WHEREAS, the Company has requested that Consultant provide such services as the
Company may reasonably request from time to time in connection with the
transition of the chief financial officer responsibilities (the “Services”); and
WHEREAS, the Consultant has agreed to provide such Services, upon the terms and
subject to the conditions contained in this Agreement.
NOW, THEREFORE, it is hereby agreed by and between the parties, for good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:
1.Engagement. The Company hereby retains Consultant to perform, and Consultant
hereby agrees to perform, upon the terms and conditions contained herein, the
Services. Consultant will provide the Services from time to time as reasonably
requested by the Company’s Chief Executive Officer or Chief Financial Officer.
Consultant represents and warrants to the Company that all of the Services will
be provided in a competent, professional and timely manner, and that Consultant
will comply with all applicable laws in performing the Services.
2.Compensation. Consultant will be paid Two Hundred and Fifty Dollars ($250) per
hour for the provision of any Services.
3.Term and Termination. Except as otherwise provided herein, the term of this
Agreement shall commence as of the date hereof and shall terminate on July 28,
2017. The Company may terminate this Agreement upon written notice to Consultant
if Consultant fails in any material respect to perform his obligations under
this Agreement or any other agreement, contract or undertaking to which Company
and Consultant are party, and such failure is not remedied by Consultant within
five (5) days of written notice from Company.
4.Confidential Information. Consultant recognizes and acknowledges that in the
course of performing the Services for Company, Consultant may have access to
non-public, confidential and proprietary information concerning the business,
operations and/or assets of Company or its affiliates, including by way of
example and not limitation, financial information, customer, client, advertiser
and supplier information, price information, methods of operation, products,
business and marketing plans, marketing materials, prospects, databases,
personnel information, web site information, software, passwords, business
procedures and manuals, analyses, proposals, compilations, studies, and other
documents or work product prepared by or owned by Company which contain or
otherwise reflect such information. All such information is hereinafter
collectively referred to as “Confidential Information.” Confidential Information
shall also include all parts or copies of such information, and any information
derived therefrom, but shall not include information, if any, which is or
becomes a part of the public domain through no act or omission of Consultant.
Consultant agrees that he will at all times keep in strict confidence, both
during the term of this Agreement and subsequent to termination of this
Agreement, and will not during the term of this Agreement or thereafter disclose
or divulge to any person, firm or corporation, or use directly or indirectly,
for its own benefit or the benefit of others, any Confidential Information.
Consultant will not permit any person other than Company, its authorized agents
or representatives, to examine and/or make copies of any Confidential
Information prepared by Consultant or that come into Consultant’s possession or
under Consultant’s control by reason of Consultant’s Services hereunder.
Consultant will employ at least the same degree of care in protecting
Confidential Information as he employs in protecting his own most confidential
information, but not less than a reasonable degree of care. Upon termination of
this Agreement, or at any time at the request of Company, Consultant will turn
over to Company all copies of documents, papers, disks, and other printed and
electronic matter in its possession or under its control that constitute or
contain Confidential Information, or are owned by Company. In the event
Consultant receives a subpoena or other validly issued administrative or
judicial process requesting the disclosure Confidential Information, Consultant
shall promptly notify Company and tender to it the defense of such demand.





--------------------------------------------------------------------------------

Exhibit 10.1


5.Ownership Rights; Work Made for Hire. As between Company and Consultant,
Consultant agrees that work product, deliverables and other materials provided
by Consultant hereunder, including all intellectual property rights therein,
which Consultant makes, conceives or reduces to practice, either solely by
Consultant or jointly with others and either on or off Company’s premises, in
performing the Services for Company (“Work Product”) shall be considered to be
“work made for hire” under the U.S. Copyright Act, 17 U.S.C. §101 et seq., and
shall be owned exclusively by Company. If for any reason exclusive ownership of
all Work Product is not fully and effectively vested in Company by the preceding
terms, Consultant hereby assigns to Company, and will in the future upon
Company’s request confirm in writing such assignment to Company, all right,
title and interest Consultant may have in all portions and aspects of such Work
Products or portions thereof.
6.Injunctive Relief. Consultant acknowledges and agrees that any breach by
Consultant of Section 4 or 5 of this Agreement will give rise to irreparable
injury to Company and, because of the difficulty of ascertaining the amount of
damages that would be suffered by Company in connection therewith, money damages
would be an inadequate remedy therefor. Therefore, Consultant agrees that
Company shall be entitled to equitable relief, including injunction and specific
performance, in the event of any breach of the provisions of Section 4 or 5 by
Consultant, in addition to all other remedies available to Company at law or in
equity. Consultant further acknowledges and agrees that the covenants contained
herein are necessary for the protection of Company’s legitimate business
interests and are reasonable in scope and content.
7.Independent Contractor. It is expressly agreed and understood that
Consultant’s relationship to Company shall be that of an independent contractor.
Nothing contained in this Agreement shall be construed to constitute Consultant
an employee or agent of Company, nor shall either party have the authority to
bind the other in any respect.
8.Right of Set-Off. In the event the Consultant is required to pay any amount to
the Company pursuant to any Company Clawback Policy, then any such amount may be
offset against amounts to be paid by the Company to Consultant pursuant to this
Agreement.
9.Waiver of Modification. No waiver, alteration or modification of any of the
terms of this Agreement shall be valid unless in writing and signed by the
parties.
10.Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the successors and assignees of Company. The obligations and rights
of Consultant under this Agreement are personal to him and shall not be subject
to voluntary or involuntary alienation, assignment or transfer.
11.Entire Agreement. Consultant acknowledges and agrees that his post-employment
obligations under that certain Employee Confidentiality and Assignment of
Inventions Agreement shall be in addition to his obligations under this
Agreement. This Agreement together with such Employee Confidentiality and
Assignment of Inventions Agreement shall constitute the entire agreement between
the parties hereto with respect to the subject matter hereof.
12.Governing Law. This Agreement and the rights and obligations to the parties
hereto shall be interpreted and enforced in accordance with and governed by the
laws of the State of Illinois, United States of America (without giving effect
to the conflicts of laws principles thereof). The parties hereby covenant and
agree that any and all actions arising out of or related to this Agreement shall
be brought and maintained in a federal or state court sitting in Cook County,
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction
and service of process from said courts for any and all such actions.
13.Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such term or provision will be enforced to the maximum extent permitted by law
and, in any event such illegality or invalidity shall not affect the validity of
the remainder of the Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.
METHODE ELECTRONICS, INC.
By:                            
Donald W. Duda
Its:    Chief Executive Officer


CONSULTANT:
By:                        
Name: Douglas A. Koman





